For
the second time, I have this special opportunity of
appearing before you in the common home of the
nations of the world. Everyone knows that we live in a
time of great risks and problems, but also of great
opportunities. Allow me to refer to two challenges,
which in my opinion are the most important: the lack
of security and the existence of poverty.
First of all, I must refer to the lack of security. I
believe that it is obvious to everyone that the durability
of our democratic system and the alleviation of poverty
require us to provide for the security of each one of our
citizens. My Government is committed to that. The
safety of my compatriots is my first priority. I am
committed to ensuring respect for human rights and,
within that concept, I am even more committed to
ensuring the protection and the security of honest and
hard-working citizens. If we all strive to provide
security and reduce our citizensí level of poverty, we
will also be combating terrorists, and we will be
winning the battle against those who take advantage of
the positive qualities of democracy to destroy it
through terror.
Combating terrorism begins by combating crime
and delinquency in our countries. We are committed to
this struggle, and we know that we are not alone. This
is, in fact, a universal challenge. We know that we can
only confront it if we are together. Crime, delinquency
and terrorism have, in effect, already undergone
globalization and our actions, therefore, must be
equally based on international cooperation.
Organized crime appears in many shapes and
forms. However, few are as degrading as drug
trafficking. Few crimes generate as much corruption or
so thoroughly destroy the core of our society and our
values than drug trafficking. My country is on the drug
trafficking route. We are right in the middle of the
corridor that links the producers to the consumers. We
are victims of the greed of the producers and the
perverted desires of the consumers. Over the past 18
months in Honduras, we have impounded more drugs
than in all the previous nine years, but this is obviously
still not enough. Combating organized crime and drug
trafficking, if we are alone, will be almost impossible.
The Governments of the countries in which drugs are
produced, the countries that are used to transport the
drugs and the countries in which the drugs are
consumed must, together, confront this. If we are
alone, the poor countries have very few chances of
succeeding. If we remain alone, we will have to divert
resources that we need to combat poverty towards
combating drug trafficking and organized crime. We
7

need more resolute, direct and substantial support if we
are to confront this tremendous challenge. I would like
to say to the wealthy countries: let us work together to
confront this scourge of our time.
Security also implies the rule of law and, for over
three years, we have worked to bring it about. We have
combated corruption by closing businesses that
engaged in tax evasion, eliminated the immunity of
public servants and promoted a responsible use of State
resources. We have achieved a great deal, but we
recognize that a great deal remains to be done. We
recently adopted a property law, which, for the first
time in our history, enables the poor to hold deeds to
their land. This may seem simple and almost trivial in
developed countries, but on our continent, by and
large, the poor have not enjoyed the benefit of these
valuable deeds. Eighty-four per cent of Hondurasí
citizens do not have a title to the plot of land on which
they live. We are opening new pathways, and before
my Government completes its mandate, we hope that
hundreds of thousands of poor people will hold, for the
first time, registered titles to their property.
Security also implies peaceful relationships with
our neighbours. For the first time in our history, our
land borders have been defined, and they are now
being conclusively demarcated. What is even more
important is that this was achieved without spilling
blood and without bellicose threats. We resorted to the
International Court of Justice in The Hague and we
have complied with its rulings. As far as Honduras is
concerned, solving a border dispute is not something
that can be achieved through violence. It can be achieved
peacefully, through international jurisprudence.
Having now consolidated our land borders, we
are defining our maritime borders, and we have once
again had recourse to the International Court of Justice.
In our opinion, the time has now come to take the
next step. The time has come to declare Central America
a zone of peace, a zone that renounces violence as a
means of resolving disputes. To consolidate this
process with the support of the Organization of
American States, we have already eliminated all the
landmines that were placed around our country years
ago, and we can now say with pride that we are a
country that is entirely free of landmines. To bring this
process to completion, we now propose reducing the
number of weapons of war throughout the region. To
lend credibility to this process, we invite the United
Nations to accompany us and to certify compliance on
the part of each of our countries. We also invite the
international community to join us in this process.
We propose that the process of arms reduction be
supported with fresh resources to combat poverty. We
propose an exchange: weapons of war in exchange for
funding for poverty alleviation. Please support us.
Poverty, and even more, hunger and malnutrition, are
the most fearsome enemies of our democratic systems.
A democracy based on empty stomachs is an empty
democracy. All the research that has been carried out,
including studies by the United Nations, tell us that,
today as never before, formal democracy prevails
throughout our continent, in Latin America. However,
the same studies tell us that, today more than ever,
dissatisfaction with our democratic systems is rampant.
Poverty undermines our democracies and hunger
erodes them. We know that combating poverty and
hunger is an effort that must be shared by all. In our
case, in Honduras, with much participation on the part
of our citizens, we have devised a strategy to combat
poverty that incorporates the Millennium Development
Goals. This legacy has been refined and perfected over
the past two years. The strategy to combat poverty is
the very foundation of our vision as a country and of
our planning as a nation.
However, alone and in isolation, our efforts
undoubtedly will not be able to produce the hoped-for
results for our people. We require the support of the
international community. International cooperation is
not a handout; it is an investment. Everyone, absolutely
everyone, derives benefit from it. Our small economies
are open to international trade and to globalization. We
do not fear this challenge; in fact, we see that it
provides tremendous opportunities to us.
However, we will not be able to overcome our
poverty if the rules of international trade are not fair.
We firmly believe that protected markets lead only to
stagnation and the growth of poverty. It is not fair that
while we are opening our markets, other countries are
giving subsidies to their producers.
We welcome the decision of the United States to
return to the International Coffee Organization, but at
the same time we ask that the hundreds of thousands of
families that grow coffee in rural areas be paid better.
Let me give you an example. Five years ago, our
farmers earned 40 per cent of the price of coffee served
to the final consumer. Today, they earn only 9 per cent,
8

while the companies in developed countries pocket the
difference. I invite the presidents and heads of State of
coffee-producing countries to work together until we
achieve a better price for all of our farmers. Together,
producers and consumers, we can make sure that coffee
is not a bitter drink for the producers.
If the price of coffee can have a rapid and
massive impact on the struggle against poverty, the
price of oil, when it rises, rapidly makes our poverty
much worse. In the case of my country, over the past
year the increased bill for oil is 12 times what we
spend on providing school lunches to 870,000 boys and
girls who used to go to school without eating every
day. This is 12 times what it took us years and many
sacrifices to achieve. The world has seldom seen so
massive a transfer of resources from poor importing
countries to wealthy oil-exporting countries.
I would like to take this opportunity to appeal to
international conscience, and in particular to the
conscience of oil-exporting countries, that we may
establish a trading system that brings about a reduction
in the price of oil and helps to stabilize it. We need a
system that takes account of poverty in countries and
of the efforts that are being made to combat it. We need
a system that enjoys United Nations supervision to
ensure that it is used properly.
I am making a formal request to the United
Nations to take the lead in this matter. I am not
exaggerating when I say that there are few other
actions we could take that would make such a great
contribution to reducing poverty. I would also like to
appeal to the developed countries to use oil like a
scarce resource. Let them continue to improve fuel
efficiency and to establish taxes that reflect the true
cost of oil. Let them coordinate measures to make sure
that demand does not grow unduly and make prices
grow too fast. They should make prudent use of a non-
renewable resource to which we should all have access.
I would like to conclude by appealing to all to
strengthen the United Nations system. That is the only
way we can achieve peace in the world. Let us
subordinate our individual agendas in order to find
agreed solutions here in the United Nations. The well-
being of the world demands that we act in this manner.
I would also add that we support reforming the
Security Council by increasing the number of
permanent and non-permanent members. This will
make it possible for countries such as Japan to
participate, as well as a representative for Latin
America. This will lend greater legitimacy to the
Councilís decisions. We also support an all-embracing
approach for the United Nations, which, in our opinion,
means that we should find a way of enabling the
Chinese people in Taiwan to participate in the United
Nations processes.
As I said at the beginning, we are living in difficult
times, but this is also a time of great opportunity. We
hold out our hand in friendship to everyone. All that
we ask in exchange is to be treated fairly.